EX-10.2 4 ex10_2.htm EXHIBIT 10.2



MEMORANDUM OF UNDERSTANDING

AND ASSET ASSIGNMENT AGREEMENT

 

This Memorandum of Understanding and Asset Assignment Agreement (“Agreement”) is
entered into as of July 18, 2013 (the “Effective Date”) by and among Nepia,
Inc., a Nevada corporation (“NEPIA”), Rich Pharmaceuticals, Inc. (the “Rich”),
and Richard L. Chang Holding's, LLC (“Holdings LLC”).

 

Whereas, NEPIA is an audited and fully reporting public company incorporated
under the laws of the State of Nevada;

 

Whereas, NEPIA desires to purchase certain assets of Rich and Holdings LLC, and
Rich and Holdings LLC desire to sell such assets to NEPIA; and

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:

 

1.                   Assignment of Assets.

 

a.                   Assignment. Holdings LLC has a 100% ownership interest in
United States Patent No. 6,063,814 (the “Patent”), entitled “Phorbol esters as
anti-neoplastic and white blood cell elevating agents” ” and utility patent
application titled COMPOSITIONS AND METHODS OF USE OF PHORBOL ESTERS FOR
THE TREATMENT OF NEOPLASMS (Acute Myeloid Leukemia) and all related intellectual
property, inventions and trade secrets, data, and clinical study results, and
Holdings LLC and Rich together own all indicated intellectual property,
inventions and trade secrets, data, and clinical study results thereof worldwide
(collectively, with the Patent, the “Patent Assets”); provided, however the
Patent Assets shall not include the indication for Hodgkin’s Lymphoma. Rich and
Holdings LLC hereby assign to NEPIA all of their right, title and interest in
and to the Patent Assets, and in and to all rights to apply for continuations,
additional applications or foreign patents relating to the Patent Assets and all
proceeds of the foregoing, including, without limitation, any claim by Holdings
LLC or Rich against third parties for past, present, or future infringement of
the Patent Assets.

 

b.                   Further Assurances. Rich and Holdings LLC agree to, and to
cause the patent inventors to, cooperate with NEPIA to enable it to enjoy to the
fullest extent the right, title and interest herein conveyed in the Patent
Assets in the United States and foreign countries. Such cooperation shall
include prompt production of pertinent facts and documents, giving of testimony,
execution of petitions, oaths, specifications, executing USPTO assignment
documents in favor of NEPIA, declarations or other papers, and other assistance
all to the extent deemed necessary or desirable by NEPIA (a) for perfecting in
the right, title and interest in the Patent Assets; (b) for prosecuting any of
the patent applications; (c) for filing and prosecuting substitute, divisional,
continuing or additional applications; (d) for filing and prosecuting
applications for reissuance of any patents; (e) for interference or other
priority proceedings; and (f) for legal proceedings involving the Patent Assets
and any applications therefor and any patents granted thereon; provided,
however, that the expense incurred by Rich or Holdings LLC in providing such
cooperation shall be paid for by NEPIA. This Agreement expressly grants to NEPIA
all rights in the Patent Assets as fully and entirely as the same would have
been held and enjoyed by Rich and Holdings LLC.

 

 



 

c.                    Recordation. Without limiting the generality of the
foregoing, Holdings LLC agrees concurrently with the execution of this Agreement
to execute a Recordation Form Cover Sheet for recording the assignment in the
USPTO. To the extent that the patent laws of any country require the recordation
or registration of this Agreement to ensure the continued validity and
enforceability of the Patent Assets or this Agreement in connection with the
assignment, Holdings LLC and Rich shall take whatever action is necessary to
record or obtain registration of this Agreement, including the filing of all
necessary documents.

 

2.                   Consideration; Reversion of Patent Assets; Additional
Contribution.

 

a. Consideration. In consideration of the assignment of the Patent Assets by
Rich and Holdings LLC, NEPIA shall provide the following consideration:

 

(i)Payment in the amount of US$150,000 to NEPIA for use in developing the
business as follows:

a.$55,000 to be dispersed within 3 days of the Effective Date as determined by
Ben Chang; and

b.$95,000 to remain in trust with counsel for NEPIA and transferred at such time
as NEPIA’s management changes in accordance with Section 3, below, and Ben Chang
is able to open a bank account for NEPIA;

(ii)Payment in the amount of US$100,000 to NEPIA within 15 days after all
regulatory bodies, including FINRA, have approved the pending split/name change
and related transactions NEPIA plans to undertake;

(iii)Payment in the amount of US$150,000 to NEPIA within 30 days after the
payment is made pursuant to Section 2.a.(ii), above;

(iv)The current directors of NEPIA shall transfer 1,275,000 shares of their
common stock in NEPIA to Ben Chang and Ben Chang shall thereafter cancel
1,200,517 shares within 10 days of the Effective Date;

(v)Ben Chang shall be issued 6,000,000 restricted, non-convertible, non-dividend
paying shares of NEPIA preferred stock with 100 to 1 voting rights over shares
of NEPIA common stock (such shares to be issued within 10 days of the Effective
Date);

(vi)Rich or its assigns shall be issued 198,625 shares of NEPIA common stock
(such shares to be issued within 10 days of the Effective Date); and

(vii)NEPIA shall complete a financing or series of financing(s) resulting in
proceeds of at least US$150,000 per month to commence following the payment made
in Section 2a.(iii) above to NEPIA resulting in minimum total proceeds, which
includes the amounts set forth in Section 2 a (i) through (iii), of US$2,000,000
to NEPIA.

 

b. Reversion of Patent Assets. If NEPIA fails to provide the consideration
described in the above subsections (i) through (vi) of this Section 3, then upon
written notice by Rich to NEPIA describing such failure, the Patent Assets shall
be assigned by NEPIA back to Rich free and clear of any liens, claims, security
interests or encumbrances. NEPIA agrees to execute any and all requested
assignment documents evidencing such assignment, and to provide such cooperation
as required of Rich described in Section 1 above. The Patent Assets to be
assigned back shall include any and all additions, improvements, continuations,
derivations, intellectual property, inventions, trade secrets, data, and
clinical study results relating to the Patent Assets development during such
period.

2

 

 

c. Additional Contribution. Rich and Holdings LLC shall have the option by
providing written notice (the “Option Notice”) to NEPIA at any time after
November 1, 2013 and before November 1, 2014, to assign to NEPIA any and all
interest it has in the indication, patents and intellectual property related
Hodgkin’s Lymphoma in consideration for NEPIA’s issuance to Ben Chang of: (i)
476,820 pre-split (198,465,876 post-split) restricted shares of NEPIA common
stock; and (i) 1.0408 restricted shares of NEPIA common stock for each one share
of NEPIA restricted common stock issued by NEPIA prior to the date which NEPIA
receives the Option Notice, and the share numbers in both subsection (i) and
(ii) shall be adjusted to reflect any stock split which may occur prior to the
date of the Option Notice.

 

3.                   Management of Nepia. From and after the Effective Date of
this Agreement, (i) the current board of directors of NEPIA shall appoint Ben
Chang as the Chief Executive Officer and sole director of NEPIA, and the current
board of directors shall then resign; (ii) all of the current management of
NEPIA shall resign; (iii) Ben Chang shall have the sole right to appoint the
other directors to the board of directors and a management team; and (iv) Ben
Chang may cause the board of directors and NEPIA to adopt bylaws, articles of
incorporation and operational agreement(s).

 

4.                   Representations and Warranties.

 

a. Reciprocal. Each of the parties represents and warrants to the other party
that (a) it has full right, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, (b) this
Agreement is a legal and valid obligation binding upon such party and
enforceable in accordance with its terms, and (c) the execution, delivery and
performance of the Agreement by such party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor to such party’s knowledge, violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it. NEPIA represents and warrants that as of the Effective Date, it has
2,625,000 shares of common stock outstanding; no shares of preferred stock
outstanding; and no convertible securities outstanding.

 

b. Holdings LLC and Rich. Holdings LLC and Rich each hereby represents and
warrants to NEPIA the following:

 

(i)Holdings LLC and Rich are the sole and exclusive owner of all rights, title
and interest in the Patent Assets;

(ii)The Patent Assets are free and clear of any liens, license rights (except as
set forth in this Agreement), security interests, encumbrances or rights to
repurchase;

(iii)Holdings LLC and Rich have not assigned, transferred, licensed, pledged or
otherwise encumbered any of the Patent Assets or agreed to do so;

(iv)Holdings LLC and Rich are not aware of any violation, infringement or
misappropriation of any third party’s rights (or any claim thereof) concerning
the Patent Assets;

(v)The Patent Assets are properly filed or issued, as applicable, currently in
compliance with formal legal requirements (including, without limitation,
payment of filing, examination and governmental taxes and maintenance fees) and
enforceable;

(vi)Holdings LLC and Rich are not aware of any questions or challenges with
respect to the patentability or validity of any claims of any existing patents
or patent applications relating to the Patent Assets;

(vii)Holdings LLC or Rich has paid any annuity, renewal, or administrative fee
related to the Patent Assets before the execution of this Agreement;

(viii)In connection with the issuance of restricted shares, Holdings LLC and
Rich acknowledge that the shares have not been and will not be registered under
the Securities Act of 1933, as amended (the “Securities Act”) by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of its, his or her representations made
with respect to the investment. Holdings LLC and Rich further acknowledge that
the shares will be restricted securities within the meaning of the Securities
Act and may not be transferred unless registered or an exemption from
registration is available;

(ix)In connection with the issuance of restricted shares, Holdings LLC and Rich
(i) have such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of Rich’s prospective investment
in the shares; (ii) have the ability to bear the economic risks of the
prospective investment; (iii) have had all questions which have been asked by
Holdings LLC and Rich satisfactorily answered by NEPIA and have been provided
with and had the opportunity to review all filings made by NEPIA with the United
States Securities and Exchange Commission, which filings are available at the
SEC’s website at www.sec.gov; and (iv) have not been offered the shares by any
form of general solicitation;

(x)In connection with the issuance of restricted shares, Holdings LLC and Rich
represent and warrant that they are "accredited investors" within the meaning of
Rule 501 of Regulation D of the Securities Act;

(xi)Rich and Holdings LLC have obtained all required board, shareholder and any
other consent and approval required or necessary to enter into this Agreement
and assign the Patent Assets to NEPIA, and to have Rich and Holdings LLC assign
to Ben Chang any rights it has in the NEPIA stock described in Section 2; and

(xii)Holdings LLC represents and warrants that Richard L. Chang is its sole
member and manager.

 

3

 



5.                   Governing Law. This Agreement shall be governed by and
construed under the laws of the State of Nevada as such laws are applied to
contracts entered into and performed entirely within Nevada by Nevada residents.

 

6.                   Transaction Expenses. The parties agree that each party
shall be solely responsible for the payment of all transaction expenses incurred
by such party relating to the transactions contemplated in this Agreement.

 

7.                   Attorneys' Fees. In the event either party shall bring any
action to enforce or protect any of its rights under this Agreement, the
prevailing party shall be entitled to recover, in addition to its damages, its
reasonable attorneys' fees and costs incurred in connection therewith.

 

8.                   Execution in Counterparts. This Agreement may be executed
in one or more counterparts which may be delivered by facsimile or by email in
PDF, each of which shall be considered an original instrument, but all of which
shall be considered one and the same Agreement.

 

9.                   Binding Agreement. The parties intend for this Agreement to
constitute binding, enforceable obligations of the parties.

 

10.                Entire Agreement; Modifications; Miscellaneous. Except as
otherwise provided herein, this Agreement represents the entire understanding
among the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof. All modifications to the Agreement must be in writing
and signed by each of the parties hereto. This Agreement shall be construed
neutrally, without regard to the party responsible for its preparation.

 

11.                Legal Counsel. Each party to this Agreement hereby represents
and warrants to the other party that it has its own legal counsel and it has
been advised by its legal counsel with respect to the provisions of this
Agreement, and that its decision to execute this Agreement is not based on any
reliance upon the advice of any other party or legal counsel other than its own
legal counsel.

 

In Witness Whereof, the undersigned have caused their authorized representatives
to execute this Agreement as of the date first set forth above.

 



NEPIA, INC. RICH PHARMACEUTICALS, INC.

 

By: /s/ Sean Webster

Printed Name: Sean Webster

Title: CEO


By: /s/ Ben Chang
Printed Name: Ben Chang
Title: Chairman & CEO       RICHARD L CHANG’S HOLDINGS, LLC

By: /s/ Richard L. Chang
Richard L. Chang, Sole Member and Manager

 

[Signature Page to Nepia/Rich Pharmaceuticals Agreement]



4

 



 

